Citation Nr: 0419659	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  03-27 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the loss of use of both legs.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from January 1972 to 
November 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision in 
which the Department of Veterans Affairs (VA) regional office 
(RO) in No. Little Rock, Arkansas, denied entitlement to SMC 
based on the loss of use of both legs.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the veteran's claims now on appeal has 
been obtained by VA.

2.  The veteran has been notified of the evidence that is 
necessary to substantiate his claims, has not submitted 
additional evidence, and has not identified any additional 
evidence to support his claims.

3.  The veteran's disability in his lower extremities is 
manifested by subjective complaints of bilateral hip, knee 
and ankle pain; reported inability to walk more than 100 
feet; gait disturbance; the use of a cane and wheelchair; 
flexion in the knees from zero to 115 degrees accompanied by 
pain and crepitus; normal muscle strength and coordination; 
absence of neurological manifestations such as paralysis; 
absence of shortening of a lower extremity; and more function 
than that which would be served by a stump or suitable 
prosthetic appliance.  


CONCLUSIONS OF LAW

1.  VA's duty to assist in the development of the veteran's 
claim and the notification requirements of the Veterans 
Claims Assistance Act of 2000 have been satisfied.  Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).

2.  The veteran is not entitled to SMC based on the loss of 
use of both legs.  38 U.S.C.A. §§ 1114, 5107 (West 2002); 
38 C.F.R. § 3.350 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Special Monthly Compensation

The veteran contends that he is entitled to SMC based on the 
loss of use of both legs.  He contends that he must use a 
wheel chair for mobility.  For the following reasons and 
bases, I conclude that the veteran is not entitled to special 
monthly compensation based on the loss of use of both legs.

The veteran has been awarded a total disability rating for 
compensation purposes based on individual unemployability due 
to service-connected disabilities (TDIU), effective from 
September 23, 1996.  His service-connected disabilities are: 
lumbar degenerative joint disease, rated 40 percent; 
degenerative changes of the right ankle, rated 20 percent; 
degenerative changes of the left ankle, rated 20 percent; 
chondromalacia patella of the right knee, with arthritis, 
rated 10 percent; chondromalacia patella of the left knee, 
with arthritis, rated 10 percent; degenerative joint disease 
of the right hip, rated 10 percent; and degenerative joint 
disease of the left hip, rated 10 percent.  

Entitlement to an additional payment of compensation is 
established when service-connected impairment(s) imposes a 
special level of disability.  Generally, claims for SMC are 
governed by the provisions set forth at 38 U.S.C.A. § 1114(k) 
through (s) (West 2002), and 38 C.F.R. §§ 3.350 and 3.352 
(2003).  

Special monthly compensation under 38 U.S.C. 1114(k) is 
payable for anatomical loss or loss of use of one foot due to 
service-connected disability.  38 U.S.C.A. § 1114(k); 38 
C.F.R. § 3.350(a)(2).  Loss of use of foot will be held to 
exist when no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below knee with use of suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether balance, 
propulsion, etc., could be accomplished equally well by an 
amputation stump with prosthesis.  Examples include extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of a lower 
extremity of three and one-half inches or more, or complete 
paralysis of the external popliteal nerve and consequent 
footdrop, accompanied by characteristic organic changes 
including trophic and circulatory disturbances.

Special monthly compensation at the aid and attendance rate 
is payable when the veteran, due to service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet or one hand and one foot, or is blind in both 
eyes, or is permanently bedridden or so helpless as to be in 
need of regular aid and attendance. 38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b).  Therefore, compensation would be made at 
the rate specified in subsection (k) if the veteran has lost 
the use of one lower extremity, and at the rate specified in 
subsection (l) if the veteran has lost the use of both lower 
extremities.

In this case, however, a review of the evidence does not show 
that the veteran has lost the use of either of his legs.  In 
a statement dated in March 2000, a private physician noted 
that the veteran was wearing ankle corsets, orthopedic shoes, 
and was using a cane.  The physician did not indicate that 
the veteran had lost use of either of his feet or of his 
lower extremities.

When seen as an outpatient in May 2000 at a VA medical 
center, the veteran was able to walk.  He was issued a wheel 
chair cushion in June 2000.  When seen in August 2000, his 
knees remained painful.  Ranges of motion were from zero to 
110 degrees.  His disability was attributed to a lumbar disc 
problem.  A note dated in October 2000 indicates that the 
veteran had moderate patellofemoral crepitus.

The veteran was issued a neoprene knee brace with metal stays 
in February 2001.  Later the same month, he told an examiner 
that he could not stand up for long periods of time or walk 
long distances.  Despite his complaints of left leg pain, 
there was no edema or erythema.  According to the examiner, 
the veteran's symptoms suggested superficial phlebitis.  When 
the veteran's feet were examined in March 2001, he had 
complaint of right foot pain.  He had painfully incurvated 
toenail borders.  The reported impressions were clavus of the 
right fifth toe, ingrown toenails, and onychauxis.  The 
veteran was issued orthopedic shoes in March 2002.  He was 
seen in May 2002 because of left knee swelling and the joint 
was aspirated.


When the veteran was examined for VA compensation purposes in 
June 2001, he had no atrophy in the muscles of his lower 
extremities.  Muscle tone in the lower extremities was within 
normal limits.  His gait was generally wide based and he 
relied on his cane for walking.  He did not appear to have 
foot drop and was able to dorsiflex his feet.  He was able to 
rise up from a sitting position and maintain good posture, 
bearing his entire 372 pounds of weight.  Sensation was 
intact in the lower extremities to pinprick and vibration.  
He was wearing knee braces and had difficulty walking in a 
tandem gait.  The examiner noted that further findings were 
incomplete due to the veteran's inability to cooperate in the 
examination.  The examiner further observed that the veteran 
was able to walk with "minimal difficulty."  

At a VA neurological examination in August 2002, the veteran 
complained of difficulty walking because of poor balance and 
weakness in his knees.  He used a cane for walking.  He used 
a wheel chair to go longer distances.  He reported that he 
used both his cane and his wheelchair at home.  When examined 
he was sitting in a wheel chair.  Muscle bulk and tone were 
normal in his lower extremities.  Motor strength was 4+/5+ in 
the distal lower extremities and 5-/5+ in the proximal lower 
extremities.  Sensorium in the lower extremities was intact 
to pinprick and touch.  The veteran could walk, but only with 
a cane for support.  He could not perform a tandem walk.  
Deep tendon reflexes at the patella and Achilles tendons were 
1+ bilaterally.  The pertinent impressions were gait 
difficulty, low back pain, degenerative joint disease of the 
spine, and probable peripheral neuropathy.

The veteran underwent a VA orthopedic examination in October 
2002.  He presented for examination in a wheelchair.  He had 
a cane.  He described pain and swelling in his knees and pain 
with weight bearing.  He also gave a history of ankle pain 
with weight bearing.  He used knee braces and ankle braces.  
He used a cane to walk and also used a wheelchair.  With 
standing, there was no visible or palpable spasm of the back, 
but he had tenderness to palpation of the lower back region.  
Ranges of motion in the left and right knee were zero to 115 
degrees.  The left knee had some swelling.  There was 
tenderness over the medial and lateral joint lines of the 
left knee as well as over the patellofemoral joint.  There 
was no ligamentous instability.  The right ankle had 
dorsiflexion to neutral with the knee extended and five 
degrees of dorsiflexion with the knee flexed.  The veteran 
had 40 degrees of plantar flexion at the ankles.  There was 
pain on range of motion testing of both ankles.  There was 
swelling and tenderness in both ankles.  On neurological 
evaluation of the lower extremities, no focal strength 
deficits were noted.  Reflexes were intact at the knees but 
absent at the ankles.  Sensation to light touch was intact in 
the lower extremities.  An X-ray of the right ankle was 
interpreted as showing small, smoothly marginated soft tissue 
calcification adjacent to the distal tip of the medial 
malleolus, unchanged since December 1999.  No acute 
abnormality was seen.  The ankle mortise was intact.  There 
was a small posterior calcaneal spur.  X-rays of the 
veteran's right knee showed osteophytes at the posterior 
patella.  There were small osteophytes at the distal femur 
and upper tibia, medially.  There was no effusion or other 
acute abnormality.  The reported impression was early 
degenerative changes of the right knee.  X-rays of the 
veteran's left knee showed minimal degenerative change at the 
patellofemoral joint.  Small osteophytes were seen at the 
posterior patella.  Medial and lateral joint spaces were 
normal.  There was no joint effusion identified.  X-rays of 
the veteran's hips showed normal alignment and 
mineralization.  Joint spaces were preserved.  There were 
very small osteophytes at the superior acetabulae, suggesting 
early osteoarthritis at both hips.  Soft tissues were normal.  
No other abnormalities were identified.  The examiner who 
conducted the clinical examination reported impressions of 
degenerative joint disease of the hips, chondromalacia 
patella of the knees with arthritis, and degenerative changes 
of the ankles. 

In a letter dated in May 2003, a private physician reported 
that the veteran had shown no sign of improvement.  His gait 
was antalgic.  

A February 2004 VA progress note indicates that the veteran 
was able to ambulate 100 feet with a cane.  He was given a 
prescription for a four-wheeled scooter.

Having reviewed all of the pertinent evidence, I find that 
entitlement to special monthly compensation is not warranted 
in this case because the criteria regarding loss of use of 
the left or right leg have not been met.  The record does not 
show that the veteran has an anatomical loss of either lower 
extremity, or manifestations of loss of use such as ankylosis 
in either of his knees or any other joints in his lower 
extremities.  Nor is there any indication that he has nerve 
paralysis affecting his lower extremities, or shortening of 
either lower extremity.  I find, based on clinical findings 
reported in the record, that the veteran is capable of 
ambulation with a cane and that his disability from right and 
left leg disorders -- although manifested by painful and 
limited motion, an antalgic gait, and a reported inability to 
walk distances of more than 100 feet -- is not equivalent to 
amputation below the knee, as the veteran has remaining 
function that would not be as well served by amputation stump 
with use of suitable prosthesis appliances.  This is so 
because the evidence shows that veteran is ambulatory with 
use of a cane.

For the foregoing reasons and bases, I conclude that the 
veteran is not entitled to SMC based on the loss of use of 
both legs.

II.  Compliance with VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations does not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of claim, and to notify a claimant 
of VA's inability to obtain certain evidence.  These duties 
are discussed in detail below.

I note that although the veteran's claim was decided after 
enactment of the VCAA, the appellant's claim was decided by 
the RO before he was provided notice of the provisions of the 
new law.  The United States Court of Appeals for veteran's 
Claims (hereinafter referred to as the Court) held in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made in 
October 2001 and the letter informing the veteran of the 
provisions of VCAA was sent in April 2003.

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice, and, as such, prejudice the claimant 
by forcing him or her to overcome an adverse decision, as 
well as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.").

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provided such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.


Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F3d. 1369 (Fed. Cir. 2004)("There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claims be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Here, I find that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant in April 2003 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to transfer and certification 
of the appellant's case to the Board, and the content of the 
notice fully complied with the requirements of 38 C.F.R. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Also, in August 2003, 
the RO provided the veteran a Statement of the Case that 
included the regulations pertaining to VCAA.  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of the claims herein decided, and to 
respond to VA notices.  The veteran has not indicated that he 
has additional evidence to submit.  

Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.

VA has a duty to notify the appellant and his or her 
representative, if any, of information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002).  In this case the appellant veteran has been so 
notified by the RO's April 2003 letter and August 2003 
Statement of the Case, which included a discussion of the 
applicable provisions of the VCAA as they pertain to the 
appellant's claim.  

Under 38 C.F.R. § 3.159(b) (2003), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  The RO has obtained all 
relevant records identified by the appellant or otherwise 
evident from the claims folder.  

The appellant has not asserted that there are private 
treatment records that pertain to his claim that have not 
been obtain and considered.  The appellant has had several 
opportunities to identify sources of evidence, including the 
claim he filed, his Notice of Disagreement, his substantive 
appeal, and other statements.  The appellant has not provided 
information concerning additional evidence -- such as the 
names of treatment providers, dates of treatment, or 
custodians of records, either private, Federal agency, or 
service related -- which has not been obtained.

In this case, VA has satisfied its duty to notify the 
appellant of evidence necessary to substantiate the claim and 
to assist the appellant in obtaining records and providing 
medical examinations.  The revised regulation concerning VA's 
duty to notify claimants of inability to obtain records under 
the VCAA, 38 C.F.R. § 3.159(e) (2003), are applicable to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date.  See 66 Fed. Reg. 45,620 and 
45,631-45,632 (Aug. 29, 2001).  VA has not been unable to 
obtain any records identified by the appellant or otherwise 
identified in the claims file.  Therefore, VA has no duty to 
notify the veteran of inability to obtain evidence.

In summary, the appellant has been informed of the evidence 
needed to substantiate his claims and of the duties that the 
RO would undertake to assist him in developing his claims.  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that VA has complied with the VCAA notification 
requirements.


ORDER

Special monthly compensation based on the loss of use of both 
legs is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



